Citation Nr: 1204431	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In October 2009, the Board remanded this case.  


FINDING OF FACT

A psychiatric disability including PTSD, major depressive disorder, an anxiety disorder NOS, and an anxiety disorder with psychosis, is attributable to service.


CONCLUSION OF LAW

A psychiatric disability including was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran was not in combat service, nor does he assert such as he served in peacetime.  Here, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran contends that he endured several stressors during service.  He contends that during service about the USS Klondike AR22, he was beaten in his bunk, was locked in a freezer, was kicked, was thrown in the brig with minimal food or water, and was served contaminated food.  He was also called a racial slur.  He asserts that he lost over 50 pounds, became ill and distressed, and consulted with the ship's doctor and chaplain.  He contends that he was nauseated, threw up blood, and had diarrhea.  In addition, he reported that someone he knew died from asphyxiation due to fumes aboard the ship.  

A review of the service treatment records shows that when he entered service, according to his September 1960 entrance examination, he reported that he had nervous trouble and described having motion sickness.  Psychiatric evaluation was normal.  There are several incidents of the Veteran being seen for sea sickness during service.  

In August 1961, the Veteran was seen at a naval hospital and was diagnosed as having passive aggressive reaction.  It was noted that he was referred to the hospital because of severe, chronic seasickness, nervousness, and apprehension.  The Veteran reported that while aboard ship, he was seasick and was unable to do much work.  He related that his buddies resented this and started saying things about him and started rumors.  Since that time, he had gotten along poorly with the other seamen and had been nervous.  He continued to get seasick and had severe headaches.  He stated that he was "about to lose" himself.  Poor relations with the seamen and his superiors were noted, as well as a past poor relationship with his father.  It was indicated that the Veteran had poor peer relations and an inability to carry out orders.  Other clinical records noted that the Veteran had been seen by the inservice examiner as well as the chaplain to see if he could be transferred back to the United States.  

The Veteran was then determined to have an emotional instability reaction (personality disorder) and was unsuitable for service.  It was determined that he had a severe disposition for this diagnosis since childhood, that is not incurred or aggravated during service, and it was recommended that he be discharged.  The service treatment records do not provide any additional information regarding the Veteran's service.  

Post-service, a March 2005 report from a Vet Center indicated that the Veteran described harassment and physical abuse during service, which coincides with stressor information reported by the Veteran.  It was noted that when the USS Klondike docked in Japan, the Veteran had to be hospitalized for exhaustion, malnutrition, and psychological decompensation.  Since discharge, the Veteran had been plagued by distressing and intrusive thoughts of what he endured aboard the USS Klondike.  A mental status examination was performed which resulted in diagnoses of PTSD as well as major depression.  The Veteran was subsequently treated by VA on an outpatient basis.  The diagnosis again was PTSD due to the military.  The Veteran was also treated at the National Center for PTSD.  

In a subsequent April 2008 letter, a VA clinical psychologist indicated that the Veteran had been diagnosed as having PTSD.  She noted that the diagnosis was based on the Veteran's statements, assuming they were true.  She noted that the Veteran's stressors could not be verified.  She also indicated that he had been diagnosed as having a psychosis.  She opined that if the inservice stressors were true, the diagnosis of PTSD was valid, but if they could not be verified, the Veteran was still experiencing difficulty in his functioning that emerged when he was in the military and as a result of his military service.  She stated that whether it was labeled as PTSD with anxiety, not otherwise specified (NOS), or anxiety NOS with psychosis, the Veteran continued to have difficulty functioning, holding a job, and interacting with others.  She opined that these difficulties emerged during military service.  

The Veteran's wife also provided a statement in which she indicated that she did not know the Veteran prior to service.  She considered him to be honorable and there was no doubt in her mind that his problems started aboard the USS Klondike when he was basically tortured.  She described his current symptoms and actions.  

The Board observes that the Veteran's service treatment records show no specific indication of treatment for the residuals of a "personal assault."  However, it is documented that the Veteran suffered from severe sea sickness, had trouble getting along with his peers, and had trouble taking orders from his superiors.  He was discharged for a personality disorder and the inservice psychiatric manifestations were attributed to that personality disorder which the inservice medical personnel indicated preexisted service and predisposed him to have his inservice manifestations.  

However, the Veteran's current diagnosis is not a personality disorder.  He has been diagnosed as having PTSD, major depressive disorder, an anxiety disorder NOS, and an anxiety disorder with psychosis.  The description of stressors is not the kind that can be verified by VA.  However, a VA clinical psychologist has provided an opinion that regardless of the Veteran's current diagnosis, his current psychiatric diagnoses began during service.  

In sum, there is no inservice specific evidence which corroborates the Veteran's allegations regarding the claimed stressors.  There is general information which clearly shows that the Veteran had sea sickness, problems getting along with others, and saw by the doctor and chaplain, as he has stated.  As noted above, inservice evidence is not required in this type of claim, and there may be considered other corroborating evidence.  In this case, there is other evidence which weighs in favor of and against the Veteran's claim.  This evidence consists of the service treatment records which show that he had a preexisting personality disorder as well as the post-service medical evidence showing other psychiatric diagnoses and the medical opinion which attributes them to service.  The VA clinical psychologist is competent to make that complex assessment.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In addition, with regard to the psychiatric diagnoses other than PTSD, the VA examiner attributed those to service.  Those diagnoses are not covered by the PTSD regulation and an examiner is certainly competent to state that manifestations began during service or are otherwise attributable to service.  The Board acknowledges the recent ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for one specific psychiatric disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  Therefore, the Board must analyze the Veteran's current claim under this expanded framework, based on the Clemons ruling and appropriate review of the evidence of record.  As such, the Board recognizes that the other psychiatric diagnoses were attributed to service and should be considered for service connection, even though the Veteran did not specifically claim service connection for those disorders.  Further, the Board recognizes that the Veteran's currently diagnosed PTSD, appears to include or be associated with these other diagnoses.  

In affording the Veteran the benefit-of-the-doubt, as required by VA law and regulations, there is evidence that tends to corroborate the existence of the claimed inservice stressors.  Specifically, the Veteran was seen for psychiatric symptoms during service.  Although attributed to a personality disorder at that time, the Veteran does not currently have a diagnosis of that personality disorder and his current diagnoses have been determined to have been etiologically connected to those inservice manifestations by the VA clinical psychologist.  She is competent to make a current diagnosis.  Further, there is nothing suggesting that the Veteran has only had one psychiatric diagnosis.  The Board is persuaded by the psychologist's conclusions that the Veteran's manifestations of his current psychiatric disorders began during service, particularly since she considered that this was the case even if verification of the stressors could not be made for PTSD.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Therefore, there is credible and persuasive evidence which places the evidence for and against the claim in equipoise.  Accordingly, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule and service connection for PTSD, major depressive disorder, an anxiety disorder NOS, and an anxiety disorder with psychosis, is warranted.


ORDER

Service connection for a psychiatric disability including PTSD, major depressive disorder, an anxiety disorder NOS, and an anxiety disorder with psychosis, is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


